EXHIBIT Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operation The following management’s discussion and analysis should be read in conjunction with our historical consolidated financial statements, located herein as Exhibit 99.3 to this Current Report on Form 8-K and in Item 8. “Financial Statements and Supplementary Data” of our 2008 Annual Report on Form 10-K (“2008 Form 10-K”). Any reference to Notes in the following management’s discussion and analysis refers to the Notes to Consolidated Financial Statements located in Exhibit 99.3 to this Current Report on Form 8-K and inItem 8. “Financial Statements and Supplementary Data” of our 2008 Form 10-K.The results of operations reported and summarized below are not necessarily indicative of future operating results.This discussion also contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth under Item 1A.“Risk Factors” which can be found in our 2008 Form 10-K. As further discussed in Note 2, our consolidated financial statements for the periods presented have been adjusted (1) for the retrospective application of Financial Accounting Standards Board Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement),” (2) for the retrospective application of Financial Staff Position Emerging Issue Task Force 03-06-1, “Determining Whether Instruments Granted in Share Based Payment Transactions Are Participating Securities,” (3) for the retrospective application of Financial Accounting Standards Board Statement No. 160 “Noncontrolling Interests in Consolidated Financial Statements,” and (4) for the presentation ot the consolidated operations and financial position of Helix Energy Limited as discontinued operations following its sale in April 2009.The financial information contained in the management discussion and analysis below reflects only the adjustments described in Note 2 and any modifications associated with the two subsequent events disclosedin “Subsequent Events” belowand in Note 25 of Exhibit 99.3 of this Current Report on Form 8-K. Except as discussed in “Subsequent Events” below and Note 25, no other modifications or updates to these disclosures for events occurring after March 2, 2009, the date of the filing of our 2008 Form 10-K, have been made in this Current Report on Form 8-K. Subsequent Events On April 27, 2009, we sold our reservoir and well technology services business held by Helix Energy Limited (“HEL”) to a subsidiary of Baker Hughes Incorporated for $25 million. HEL through its subsidiary, Helix RDS Limited is a provider of reservoir engineering, geophysical, production technology and associated specialized consulting services to the upstream oil and gas industry.As a result of the sale of HEL and Helix RDS Limited, we have presented the results of Helix RDS as discontinued operations in the accompanying consolidated financial statements.HEL and Helix RDS were previously components of our Contracting Services segment. On June 10, 2009, we completed an underwritten secondary public offering by selling20 million shares of common stock of our majority owned subsidiary Cal Dive International, Inc (“Cal Dive,” “CDI,” or “DVR”) held by us (“the Offering”).Proceeds from the Offering totaled $161.9 million, net of underwriting fees.The Offering remains subject to a thirty day option period under which the underwriters may sell up to an additional 3 million shares of our Cal Dive shares of common stock at $8.50 per share, the price per share under the Offering.Separately, pursuant to a Stock Repurchase Agreement with Cal Dive, upon closing of the Offering, Cal Dive simultaneously repurchased from us approximately 1.6 million shares of its shares for net proceeds of $14 million at $8.50 per share. Following the closing of these two transactions, our ownership of Cal Dive common stock has been reduced to approximately 28%.We intend to use all the proceeds from the Offering and the Cal Dive stock repurchase for general corporate purposes. 1 Executive Summary Our Business We are an international offshore energy company that provides reservoir development solutions and other contracting services to the energy market as well as to our own oil and gas properties. Our oil and gas business is a prospect generation, exploration, development and production company. Employing our own key services and methodologies, we seek to lower finding and development costs, relative to industry norms. Our Strategy In December 2008, we announced the intention to focus and shape the future direction of the Company around our deepwater construction and well intervention services. We intend to achieve this strategic focus by seeking and evaluating strategic opportunities to: 1) Divest all or a portion of our oil and gas assets; 2) Divest our ownership interests in one or more of ourproduction facilities; and 3) Dispose of our remaining interest in our majority owned subsidiary, CDI. We have engaged financial advisors to assist us in these efforts.The current economic and financial market conditions may affect the timing of any strategic dispositions by us and will require a degree of patience in order to execute any transactions.As a result, we are unable to be specific with respect to a timetable for any disposition, but we intend to aggressively focus on reducing debt levels through monetization of non-core assets and allocation of free cash flow in order to accelerate our strategic goals. Consistent with this strategy, in December 2008 we announced the sale of our 17.5% non-operating working interest in the Bass Lite oil and gas field for $49 million in gross proceeds and in January 2009 we entered into a stock repurchase agreement with Cal Dive that resulted in us selling CDI approximately 13.6 million of CDI common shares held by us for $86 million in gross proceeds.This sale reduced our ownership interest in CDI to approximately 51%.We owned approximately 57% of CDI at December 31, 2008.Our ownership in CDI is currently approximately 28% (see “Subsequent Events” above and Note 25). Demand for our contracting services operations is primarily influenced by the condition of the oil and gas industry, and in particular, the willingness of oil and gas companies to make capital expenditures for offshore exploration, drilling and production operations. Generally, spending for our contracting services fluctuates directly with the direction of oil and natural gas prices. The performance of our oil and gas operations is also largely dependent on the prevailing market prices for oil and natural gas, which are impacted by global economic conditions, hydrocarbon production and excess capacity, geopolitical issues, weather and several other factors. Economic Outlook and Industry Influences The recent economic downturn and weakness in the equity and credit capital markets has led to increased uncertainty regarding the outlook of the global economy.This uncertainty coupled with the probable decrease in the near-term global demand for oil and gas has resulted in commodity price declines over the second half of 2008, with significant declines occurring in the fourth quarter of 2008.Declines in oil and gas prices negatively impact our operating results and cash flow.We believe that these events have contributed to the significant decline in our stock price and corresponding market capitalization.In the fourth quarter of 2008, because of the declines in our stock price and the prices of oil and natural gas, we were required to assess the fair value of our goodwill, indefinite-lived intangible assets and certain of oil and gas properties 2 that resulted in us recording an aggregate of $896.9 million of impairment charges ($704.3 million for goodwill and indefinite-lived intangible assets and $192.6 million for oil and gas property impairments) (Note 2).The aggregate of allimpairment charges for 2008 was $920.0 million.Further, our contracting services also may be negatively impacted by declining commodity prices as such may cause our customers, primarily oil and gas companies, to curtail or eliminate capital spending.At the moment, it is still too soon to predict to what extent current events may affect our overall activity levels in 2009 and beyond.The long-term fundamentals for our business remain generally favorable as the need for the continual replenishment of oil and gas production should drive the demand for our services.In addition, as our subsea construction operations primarily support capital projects with long lead times, that are less likely to be impacted by temporary economic downturns. We have hedged approximately 73% of our anticipated production for 2009 with a combination of forward sale and financial hedge contracts.The prices for these contracts are significantly higher than the prices for both crude oil and natural gas as of December 31, 2008 and as of the time of the filing of our 2008 Form 10-K on March 2, 2009.If the prices for crude oil and natural gas do not increase from current levels, and we have not entered into additional forward sale or financial hedge contracts to stabilize our cash flows, our oil and gas revenues may decrease in 2010 and beyond, perhaps significantly, absent offsetting increases in production amounts. In light of the current credit crisis, in October 2008, we drew down an additional $175 million on our Revolving Credit Facility to ensure adequate and readily available liquidity to mitigate the cash flow impacts of production shut-in from Hurricanes Gustav and Ike, to fund ongoing capital projects and for hurricane remediation and repair costs.After this draw down, we had approximately $44 million (approximately $59 million as of February 27, 2009) of additional capacity remaining under our Revolving Credit Facility (including letters of credit).Further, we have reduced our planned capital expenditures for 2009 to include primarily the completion of major vessel construction projects and limited oil and gas expenditures.If we successfully implement the business plan outlined above, we believe we have sufficient liquidity without incurring additional indebtedness beyond the existing capacity under the Revolving Credit Facility. Our business is substantially dependent upon the condition of the oil and natural gas industry and, in particular, the willingness of oil and natural gas companies to make capital expenditures for offshore exploration, drilling and production operations. The level of capital expenditures generally depends on the prevailing views of future oil and natural gas prices, which are influenced by numerous factors, including but not limited to: • worldwide economic activity, including available access to global capital and capital market; • demand for oil and natural gas, especially in the United States, Europe, China and India; • economic and political conditions in the Middle East and other oil-producing regions; • actions taken by the OPEC; • the availability and discovery rate of new oil and natural gas reserves in offshore areas; • the cost of offshore exploration for and production and transportation of oil and gas; • the ability of oil and natural gas companies to generate funds or otherwise obtain external capital for exploration, development and production operations; • the sale and expiration dates of offshore leases in the United States and overseas; • technological advances affecting energy exploration production transportation and consumption; • weather conditions; • environmental and other governmental regulations;and • tax policies. Global economic conditions have deteriorated significantly over the past year with declines in the oil and gas market accelerating during the fourth quarter of 2008.Predicting the timing of any recovery is subjective and highly uncertain. Although we are currently in a recession, we believe that the long-term industry fundamentals are positive based on the following factors: (1) long term 3 increasing world demand for oil and natural gas; (2)peaking global production rates; (3)globalization of the natural gas market; (4)increasing number of mature and small reservoirs; (5)increasing ratio of contribution to global production from marginal fields; (6)increasing offshore activity, particularly in Deepwater; and (7)increasing number of subsea developments. Our strategy of combining contracting services operations and oil and gas operations allows us to focus on trends (4)through (7)in that we pursue long-term sustainable growth by applying specialized subsea services to the broad external offshore market but with a complementary focus on marginal fields and new reservoirs in which we have an equity stake. Activity Summary Over the last few years we continued to evolve our model by completing a variety of transactions and events that have had, and we believe will continue to have, significant impacts on our results of operations and financial condition. In 2005, we substantially increased the size of our Shelf Contracting fleet and deepwater pipelay fleet through the acquisition of assets from Torch Offshore, Inc. and Acergy US Inc. for a combined purchase price of $210.2million. We also acquired a significant mature property package in the Gulf of Mexico OCS from Murphy Oil Corporation for $163.5million cash and assumption of abandonment liability of $32million. Finally, we established our Reservoir and Well Technology Services group through the acquisition of Helix Energy Limited for $32.7million and the assumption of $7.5million of liabilities. In April 2009, we sold our interests in Helix Energy Limited for $25 million (Notes 2 and 25).In 2006, we acquired Remington, an exploration, development and production company, for approximately $1.4billion in cash and Helix common stock and the assumption of $358.4million of liabilities. In March 2006, we changed our name from CalDive International, Inc. to Helix Energy Solutions Group, Inc., leaving the “CalDive” name to our Shelf Contracting subsidiary, and in December 2006 completed a carve-out initial public offering of Cal Dive, selling a 26.5% stake and receiving pre-tax net proceeds of $264.4million and a pre-tax dividend of $200million from additional borrowings under the CalDive revolving credit facility. During 2006 we committed to four capital projects which will significantly expand our contracting services capabilities: conversion of the Caesar into a deepwater pipelay vessel, upgrading of the Q4000 to include drilling capability, conversion of a ferry vessel into a DP floating production unit (Helix Producer I) and construction of a multi-service DP dive support/well intervention vessel (Well Enhancer). During 2007, we successfully completed the drilling of exploratory wells in our Bushwood prospect located in Garden Banks Blocks 462, 463, 506 and 507 in the Gulf of Mexico. In January 2009, we announced an additional discovery at the Bushwood field (see “Oil and Gas Operations” in Item 2. “Properties” elsewhere in our 2008 Form 10-K). Initial sustained production from Bushwood commenced in January In December 2007, CalDive acquired Horizon for approximately $650million. CDI issued an aggregate of approximately 20.3million shares of its common stock and paid approximately $300million in cash in the merger. The cash portion of the merger consideration was paid from CDI’s cash on hand and from borrowings under its $675million credit facility consisting of a $375million senior secured term loan and a $300million senior secured revolving credit facility, each of which is non-recourse to Helix. As a result of CDI’s equity issued, we recorded a $98.6million gain, net of $53.1million of taxes. The non-cash gain was calculated as the difference in the value of our investment in CDI immediately before and after CDI’s stock issuance. 4 Results of Operations Our business consists of contracting services and oil and gas operations. We have disaggregated our contracting services operations into three reportable segments in accordance with SFASNo.131 “Disclosures about Segments of an Enterprise and Related Information”. As a result, our reportable segments consist of the following: Contracting Services, Shelf Contracting, Production Facilities, and Oil and Gas. The Contracting Services segment includes operations such as deepwater pipelay, well operations, robotics and reservoir and well technology services. The Shelf Contracting segment represent the results and operations of CalDive, in which we owned 57.2% at December31, 2008 and approximately 51% at the time of the filing of the 2008 Form 10-K. As discussed in “Subsequent Events” above and Note 25 in Exhibit 99.3 of this Current Report of Form 8-K, in June 10, 2009 we sold approximately 21.6 million of the Cal Dive shares of common stock owned by us for net proceeds of $175.9 million As a result of these transactions our ownership interest in Cal Dive currently approximates 28%.All material intercompany transactions between the segments have been eliminated in our consolidated financial statements, including our consolidated results of operations. Comparison of Years Ended December31, 2008 and 2007 The following table details various financial and operational highlights for the periods presented: Year Ended December 31, Increase/ (Decrease) 2008 2007 Revenues (in thousands) – Contracting Services $ 961,926 $ 673,808 $ 288,118 Shelf Contracting(1) 856,906 623,615 233,291 Oil and Gas 545,853 584,563 (38,710 ) Intercompany elimination (250,611 ) (149,566 ) (101,045 ) $ 2,114,074 $ 1,732,420 $ 381,654 Gross profit(loss) (in thousands) – Contracting Services $ 204,796 $ 180,656 $ 24,140 Shelf Contracting(1) 254,007 227,398 26,609 Oil and Gas(2) (60,601 ) 120,861 (181,462 ) Intercompany elimination (26,011 ) (23,008 ) (3,003 ) $ 372,191 $ 505,907 $ (133,716 ) Gross Margin – Contracting Services 21 % 27 % (6 )pts Shelf Contracting(1) 30 % 36 % (6 )pts Oil and Gas (2) (11) % 21 % (32 )pts Total company 18 % 29 % (11 )pts Number of vessels(3)/ Utilization(4) – Contracting Services: Pipelay 9/92 % 6/79 % Well operations 2/70 % 2/71 % ROVs 46/73 % 39/78 % Shelf Contracting 30/60 % 34/65 % 5 1) Represented by our consolidated, majority owned subsidiary, CDI. At December31, 2008 and 2007, our ownership interest in CDI was approximately 57.2% and 58.5%, respectively.Our interest in CDI decreased to approximately 51% in January 2009.Our ownership interest in CDI decreased to approximately 28% following the completion of the Offering and the repurchase of shares by CDI (see “Subsequent Events” above and Note 25). 2) Includes asset impairment charges of oil and gas properties totaling $215.7 million ($192.6 million in fourth quarter of 2008).These impairment charges do not have any impact on current or future cash flow. 3) Represents number of vessels as of the end the period excluding acquired vessels prior to their in-service dates, vessels taken out of service prior to their disposition and vessels jointly owned with a third party. 4) Average vessel utilization rate is calculated by dividing the total number of days the vessels in this category generated revenues by the total number of calendar days in the applicable period. Intercompany segment revenues during the years ended December31, 2008 and 2007 were as follows (in thousands): Year Ended December 31, Increase/ (Decrease) 2008 2007 Contracting Services $ 195,207 $ 115,864 $ 79,343 Shelf Contracting 55,404 33,702 21,702 $ 250,611 $ 149,566 $ 101,045 Intercompany segment profit (which only relates to intercompany capital projects) during the years ended December31, 2008 and 2007 were as follows (in thousands): Year Ended December 31, Increase/ (Decrease) 2008 2007 Contracting Services $ 20,945 $ 10,026 $ 10,919 Shelf Contracting 5,066 12,982 (7,916 ) $ 26,011 $ 23,008 $ 3,003 As disclosed in Item 2 “Properties” of our 2008 Form 10-K, virtually all of our oil and gas operations are located in the U.S. Gulf of Mexico.We have one property located offshore of the United Kingdom, Camelot, that is capable of production but has been shut-in since the third quarter of 2008.Revenues associated with our U.K oil and gas operations totaled $3.9 million in 2008 and $2.7 million in 2007 on production volumes of 0.3 Bcfe and 0.6 Bcfe, respectively.We had no production from U.K properties in 2006.The total operating costs associated with our U.K oil and gas operations totaled $4.1 million in 2008, $7.3 million in 2007 and $4.9 million in 2006. The following table details various financial and operational highlights related to our Oil and Gas segment for the periods presented (U.S.operations only as U.K. operations were immaterial for the periods presented, see above): 6 Year Ended December 31, Increase/ (Decrease) 2008 2007 Oil and Gas information– Oil production volume (MBbls) 2,751 3,723 (972 ) Oil sales revenue (in thousands) $ 253,656 $ 251,955 $ 1,701 Average oil sales price per Bbl (excluding hedges) $ 98.61 $ 70.17 $ 28.44 Average realized oil price per Bbl (including hedges) $ 92.22 $ 67.68 $ 24.54 Increase (decrease) in oil sales revenue due to: Change in prices (in thousands) $ 91,360 Change in production volume (in thousands) (89,659 ) Total increase in oil sales revenue (in thousands) $ 1,701 Gas production volume (MMcf) 30,490 42,163 (11,673 ) Gas sales revenue (in thousands) $ 283,269 $ 324,282 $ (41,013 ) Average gas sales price per mcf (excluding hedges) $ 9.48 $ 7.46 $ 2.02 Average realized gas price per mcf (including hedges) $ 9.29 $ 7.69 $ 1.60 Increase (decrease) in gas sales revenue due to: Change in prices (in thousands) $ 67,441 Change in production volume (in thousands) (108,454 ) Total increase in gas sales revenue (in thousands) $ (41,013 ) Total production (MMcfe) 46,993 64,500 (17,507 ) Price per Mcfe $ 11.43 $ 8.93 $ 2.50 Oil and Gas revenue information (in thousands)- Oil and gas sales revenue $ 536,925 $ 576,237 $ (39,312 ) Miscellaneous revenues(1) $ 5,058 $ 5,667 $ (609 ) (1) Miscellaneous revenues primarily relate to fees earned under our process handling agreements. Presenting the expenses of our Oil and Gas segment on a cost per Mcfe of production basis normalizes for the impact of production gains/losses and provides a measure of expense control efficiencies. The following table highlights certain relevant expense items in total (in thousands) and on a cost per Mcfe of production basis (with barrels of oil converted to Mcfe at a ratio of one barrel to six Mcf): Year Ended December 31, 2008 2007 Total Per Mcfe Total Per Mcfe Oil and gas operating expenses(1): Direct operating expenses(2) $ 80,710 $ 1.72 $ 80,410 $ 1.25 Workover 28,982 0.62 11,840 0.18 Transportation 5,095 0.11 4,560 0.07 Repairs and maintenance 20,731 0.44 12,191 0.19 Overhead and company labor 4,798 0.10 9,031 0.14 Total $ 140,316 $ 2.99 $ 118,032 $ 1.83 Depletion and amortization $ 185,373 $ 3.94 $ 217,382 $ 3.37 Abandonment 15,985 0.34 21,073 0.33 Accretion 12,771 0.27 10,701 0.17 Impairments (3) 215,675 4.59 64,072 0.99 Total $ 429,804 $ 9.14 $ 313,228 $ 4.86 7 (1) Excludes exploration expense of $32.9million and $26.7million for the years ended December31, 2008 and 2007, respectively. Exploration expense is not a component of lease operating expense.Also excludes the impairment charge to goodwill of $704.3 million in fourth quarter of 2008. (2) Includes production taxes. (3) Includes impairment charges for certain oil and gas properties totaling $215.7 million ($192.6 million in fourth quarter of 2008). Revenues.During the year ended December31, 2008 our consolidated net revenues increased by 22% compared to 2007. Contracting Services gross revenues increased 43% over 2007 amounts primarily reflecting the following: • the addition of two chartered subsea construction vessels as well as an overall increase in utilization of our subsea construction vessels; • commencing performance of several longer term contracts; • increases in the utilization and rates realized for our well operations vessels; • strong performance by our robotics division driven by a higher number of ROVs in our fleet and additional services required following Hurricanes Gustav and Ike; and • increased sales by our Shelf Contracting business (see below), resulting from its acquisition of Horizon in December 2007 and increased work followingHurricanes Gustav and Ike. Our increases were partially offset by the following negative factors: • an increase in the number of out-of-service days for the Q4000 associated with marine and drilling upgrades.The Q4000 was out of service for most of the first half of 2008; • weather related downtime associated withHurricanes Gustav and Ike. Gross revenues for our Shelf Contracting business increased 37% in 2008 compared to 2007 primarily reflecting the revenue contribution of the Horizon assets that were acquired in December 2007 partially offset by lower vessel utilization related to winter seasonality and harsh weather conditions which continued into May 2008, and weather downtime associated with Hurricanes Gustav and Ike. Following the storm, our Shelf Contracting revenues benefitted from the increased scope of work associated with the storms includinginspections, repairs and reclamation projects. Oil and Gas revenues decreased 7% during 2008 as compared to the prior year. The decrease is primarily associated with the loss of production following the shut-in of many of our oil and gas properties following Hurricanes Gustav and Ike. Our production rates in 2008 were 27% lower than the same period last year; however our current net daily production is approximately 90% of pre-storm production volumes after adjusting for the sale of one major deepwater property in December 2008.The decrease in our revenues was partially offset by substantially higher oil and natural gas prices realized over the amounts received in 2007, which reflects near historical high prices for both oil and natural gas over the first half of 2008.Prices of both oil and natural gas decreased significantly during the second half of 2008, with price reductions accelerating in the fourth quarter of 2008. Gross Profit.The Contracting Services gross profit increase was primarily attributable to improved contract pricing for the well operations and ROV divisions. These increases were partially offset by lower margins realized on certain longer termdeepwater pipelay projects reflecting the delays in delivery of the Caesar and processing of certain change orders which prevented revenue recognition under the percentage-of-completion method (Note 2).We also recorded approximately $9.8 million of estimated losses on two contracts in which we believe the future revenue benefits will be exceeded by the estimated future costs to service the contracts(Note 2).The gross profit increase within Shelf Contracting was primarily attributable to the initial 8 deployment of Horizon’s assets that were acquired in December 2007 and additional work following Hurricanes Gustav and Ike, offset by increased depreciation associated with Horizon assets and weather-related delays over the first five months of 2008 and during Hurricanes Gustav and Ike.Our 2007 Shelf Contracting operations were adversely effected by an higher number of out-of-service days referred to above, lower vessel utilization as a result of seasonal weather in the fourth quarter 2007, and increased depreciation and deferred drydock amortization. The decrease in the gross profit for our oil and gas operations in 2008 as compared to 2007 reflects the following key factors : • impairment expense of approximately $215.7 million ($192.6 million recorded in the fourth quarter of 2008)related to our proved oil and gas properties primarily as a result of downward reserve revisions reflecting lower oil and natural gas prices, weak end of life well performance for some of our domestic properties, fields lost as a result of Hurricanes Gustav and Ike and the reassessment of the economics of some of our marginal fields in light of our announced business strategy to exit the oil and gas exploration and production business;we also recorded a $14.6 million asset impairment charge associated with the Devil’s Island Development well (Garden Banks Block 344) that was determined to be non-commercial in January 2008.Asset impairment expense in 2007 totaled $64.1 million, which included $20.9 million for the costs incurred on theDevil’s Island well through December 31, 2007. • a decrease of $32.0million in depletion expense in 2008 because oflower production which is primarily attributed to the effects Hurricanes Gustav and Ike had on our production during the latter part of the yea.This decrease was partially offset by higher rates resulting from a reduction in estimated proved reserves for a number of or producing fields at December 31, 2008. • approximately $8.8million of exploration expense (all in fourth quarter of 2008) compared to $9.0million in 2007related to reducing the carrying value of our unproved properties primarily due to management’s assessment that exploration activities for certain properties will not commence prior to the respective lease expiration dates; • approximately $16.0 million of plug and abandonment overruns primarily related to properties damaged by the hurricanes, partially offset by insurance recoveries of $7.8million; and • approximately $18.8 million of dry hole exploration expense reflecting the conclusion that two exploratory wells previously classified as suspended wells (Note 7) no longer met the requirements to continue to be capitalized primarily as a result of the discontinuing of plans to progress the development of these wells in light of our announcement in December 2008 of our intention to pursue a sale of all or a portion of our oil and gas assets.In 2007, our dry hole expense totaled $10.3 million, of which $5.9 million was related to our South Marsh Island Block 123 #1 well. Goodwill and other intangible asset impairments.In the fourth quarter of 2008 we recorded a $704.3 million of impairment charge to write off the remaining oil and gas goodwill following our annual assessment of goodwill, which took into account the significant decrease in our common stock price as well as the stock prices of our identified peers and the rapid reduction in oil and natural gas commodity prices.We also recorded an $8.3 million impairment charge in the fourth quarter of 2008 to write off the goodwill associated with our 2005 acquisition of Helix Energy Limited as well as a related $2.4 million impairment charge to write off its indefinite life asset (trademark). These amounts are reflects as a component of income (loss) from discontinued operations in the accompanying consolidated statement of operations as Helix Energy Limited was sold in April 2009 (see “Subsequent Events” and Note 25).We separately recorded $8.1 million of reductions of goodwill associated with dispositions of oil and gas properties in 2008, which are included as a component of the gain or loss on sale of assets, net as discussed below. 9 Gain on Sale of Assets, Net. The net gain on sale of assets increased by $23.1million during 2008 as compared to 2007. In 2008 our oil and gas property sales included: • $91.6million gain related to the sale of a 30% working interest in the Bushwood discoveries (Garden Banks Blocks 463, 506 and 507) and East Cameron Blocks 371 and 381; • $11.9million loss related to the sale of all our onshore properties; included in the cost basis of our onshore properties was goodwill of $8.1 million; and • $6.7million loss related to the sale of our interest in the Bass Lite field in December 2008; there was no goodwill associated with this sale as all goodwill was previously written off.The sale of the remainder (approximately 10%) of our original 17.5% interest closed in January 2009 and will be reflected in our first-quarter 2009 results. On September30, 2007, we sold a 30% working interest in the Phoenix oilfield (Green Canyon Blocks236/237), the Boris oilfield (Green Canyon Block282)and the Little Burn oilfield (Green Canyon Block238)to Sojitz GOM Deepwater, Inc. (“Sojitz”) for a cash payment of $51.2million and recognized a gain of $40.4million in 2007. We also recognized the following gains in 2007: • $2.4million related to the sale of a mobile offshore production unit; • $1.6million related to the sale of 50% interest in Camelot, which is located offshore of United Kingdom;and • $3.9million related to the sale of assets owned by CDI. Selling and Administrative
